PER CURIAM
ORDER.
For reasons to be stated in an opinion later to be filed, it is this 2nd day of June, 2006,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Carroll County be, and it is hereby, vacated, and the case is remanded to the Circuit Court for Carroll County with directions to order the Carroll County Board of Elections that, in the absence of the enactment by the General Assembly of Maryland, pursuant to Article VII, §§ 1 and 2 of the Constitution of Maryland, of new legislation for the election of Carroll County Commissioners in the 2006 elections, the 2006 elections of Carroll County Commissioners shall be in accordance with § 3-101(a) of the Public Local Laws of Carroll County as that subsection provided immediately prior to the passage of Ch. 417 of the Acts of 2003. The Circuit Court’s order shall provide that, in the absence of new legislation by the General Assembly of Maryland, as referred to above, the Board of County Commissioners of Carroll County shall consist of three Commissioners to be elected at large by the voters of Carroll County.
This Court’s mandate shall issue forthwith. Costs to be divided equally among the parties.